FILED
                             NOT FOR PUBLICATION                            APR 12 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANDREAS VASQUEZ-ZARCO,                           No. 07-73356

               Petitioner,                       Agency No. A077-168-268

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Andreas Vasquez-Zarco, a native and citizen of Mexico, petitions for review

of a Board of Immigration Appeals (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction pursuant to 8 U.S.C. §1252. We review for substantial

evidence the BIA’s determination of continuous physical presence. Landin-Zavala

v. Gonzales, 488 F.3d 1150, 1151 (9th Cir. 2007). We review de novo questions

of law and due process claims. Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir.

2008). We deny the petition for review.

       Substantial evidence supports the BIA’s determination that Vasquez-Zarco

failed to establish the ten years of continuous physical presence required for

cancellation of removal. See 8 U.S.C. § 1229b(d)(2) (departure in excess of ninety

days breaks continuous physical presence). Vasquez-Zarco fails to point to any

authority in support of his theory of constructive presence. Cf. 8 U.S.C.

§ 1229b(1)(A) (Alien must be “physically present in the United States for a

continuous period of not less than 10 years immediately preceding the date of such

application.”)

      Vasquez-Zarco’s due process claim is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                      07-73356